DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to amendments and remarks filed 07 April 2021.
Claims 1, 10, and 13 have been amended.
Claims 1-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 21 May 2021 has been entered.
 
Response to Arguments
Applicants’ amendments and remarks have been fully considered regarding the 112 and are persuasive.  As such the rejection would be overcome.  
Applicant again argues the 101 rejection withdrawn; however the Examiner respectfully disagrees.  Applicants argue that the claims are not directed towards an abstract idea simply because they are a "a method implemented by a computer system, a machine embodied in a computer system and/or an article of manufacture embodied in a computer-readable storage media; and not a method of organizing human activity" which is not the inquiry under Step 2A prong 1.  However, these elements are considered in Step 2A prong 2 and Step 2B.  The claims as a whole, contrary to Applicants’ assertion, are a certain method of organizing human activity.  The Examiner notes that finding and matching jobs based upon “structured data” (i.e. resumes and job descriptions) is a function that career counselors, human 
Next, Applicants argue that the claims are integrated into a practical application as “These claimed features enable controlling access to job postings in user profiles on the job board, thereby providing an improvement to the overall computer system operating efficiencies (Specification paragraph [0039], et seq.), by limiting access of both users and employers to their respective sections of the job board. This improvement ensures that only users (i.e., recruiters/companies) that are serious about recruiting new talent will make use of the board, just as only users (i.e., job seekers) who are serious about obtaining a new job will frequent the board. These claimed features therefore provide a technological improvement;” however the Examiner respectfully disagrees.  This aspect of the claims is still directed towards a method of organizing human activity (i.e. restricting what information is accessible based upon the relationships between the users).  This aspect is also simply the claims invoking a computer or other machinery merely as a tool to perform this concept, more akin to requiring the use of Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015).  Further, this is not a technical improvement, simply a business solution to a business problem identified by Applicants when situating such content over the Internet (only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Hence, the 101 rejection was not withdrawn.	
In response to Applicants' argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As an initial note, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, Applicants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Still further, Applicants’ arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Here, Applicants are arguing the Shah reference does not teach the “controlling access to the job posting and the job seeker profile on the job market board, including: responsive to successfully verifying the job seeker profile included in the second messages, automatically matching the job seeker profile with the job posting, by matching the first contents with the second contents, wherein the matching is not permitted until the job seeker profile is successfully verified; automatically generating a notification message containing the job posting in response to matching the first contents with the second contents; transmitting the notification message over the communications link in the network to a first client computer 
Even assuming arguendo, the Examiner has already shown how Jefferies discloses such a verification as a control for access “a person's or entity's identity may be verified to determine the account user's level of credibility.  In ne embodiment, the level of credibility may be evaluated before the individual or entity is allowed to create an account.  In one embodiment, an account may be created prior to verification but various features may be disabled until a person's or entity's identity is verified.  In one embodiment, one or more details besides identity may be verified prior to account creation or enablement of features.  For example, a background check, employment verification, employment history verification, or other details with regard to an individual or entity may be verified.  The identity or details may be verified by an owner of a social network or by some other third party, (Jefferies ¶75-¶76); “The indicator module 1206 may be able to look up information resulting from a verification procedure and return a credibility indicator reflecting the verified credibility of the account, Jefferies ¶156-¶157).”  As such the rejection was not withdrawn.  
Applicants again argue that the Shah reference does not restrict access to the job posting and that the Examiner’s interpretation of Shah is incorrect; however the Examiner respectfully disagrees. As even provided by Applicants, the section of Shah discusses “In addition, through the recruiter module, the recruiter 24 can direct the robot 38 to contact responding candidates and request a response to the technical and prescreening questions associated with the position advertisement 56 and obtained from the positions database 57. Typically, an e-mail message will be sent to the candidate 22 requesting that the candidate access the system and respond to the technical and prescreening questions. When the candidate 22 contacts the system 20, the candidate module 36 displays the technical 102 and general 104 prescreening questions and accepts answers. The robot 38 scores the responses 58, stores the score in the candidate database 34, and reports the score to a recruiter 59 upon a request for a report of progress in locating candidates for a position advertisement. When the recruiter reviews the progress of the search for candidates, the prescreening scores can be reported and resumes of interest obtained from the candidate database for further review and screening. The recruiter can report the search results to the hiring manager at any time 41. Shah, Col. 6, 1. 65 - Col. 7, 1. 16, emphasis added.”  Here, Shah is clearly utilizing a robot to ask candidates questions regarding the job posting, not providing direct access as Applicants appear to argue.  Shah is also not providing any of the questions to the recruiter until such a request is made for a candidates progress.  Furthermore, again contrary to Applicants’ assertions regarding this section of Shah, the employer is not providing the candidates with the questions, but directs a robot to contact the candidates and request responses to the technical and prescreening questions.  As such the rejection was not withdrawn.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites providing a board in which job seekers and 
The limitations of “providing a set of structured data comprising a list of words that are used by the users when posting the messages to the job market board; providing a first electronic template for the employer to use in posting first messages to a first section of the job market board, wherein the job seeker is prohibited from accessing the first section; generating the job posting from first contents of the first messages, the first contents including a first subset of the set of structured data used by the employer in the first messages; providing a second electronic template for the job seeker to use in posting second messages to a second section of the job market board, wherein the employer is prohibited from accessing the second section; generating a job seeker profile from second contents of the second messages, the second contents including a second subset of the set of structured data used by the job seeker in the second messages; and controlling access to the job posting and the job seeker profile on the job market board, including: responsive to successfully verifying the job seeker profile included in the second messages, automatically matching the job seeker profile with the job posting, wherein the matching is based on an algorithm that uses the set of structured data to compare the first contents with the second contents, wherein the matching is not permitted until the job seeker profile is successfully verified; automatically generating a notification message containing the job posting in response to matching the first contents with the second contents; transmitting the notification message” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “a computer system matching a job seeker to a job posting by:” (or “at least one processor executing the instructions:” of claim 10 or “a computer program product for matching job seekers to job postings, the computer program product comprising: computer-readable storage medium having computer-readable program code embodied therewith for execution on a computing system, the computer-readable program code comprising computer-readable program code configured to:” of claim 13) nothing in the claim element precludes the step from the methods of organizing human interactions grouping.  For example, but for the “a computer system matching a job seeker to a job posting by” language, the limitations of “producing,” “providing,” “automatically generating,” and “transmitting,” in the context of this claim encompasses the user manually generating the set of words for a provided electronic template, and automatically generating/transmitting a notification for a match, after a job seeker has been verified.  Similarly, the limitation of automatically determining there is a match between the contents in sections defined by the list of words, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as a set of rules or instructions a user should follow regarding managing personal behavior or interactions between people such as postings on a job board, but for the recitation of a computer or with computing components.  For example, but for the “using a processor” language, “automatically determining” in the context of this claim encompasses the user fowling the rules (i.e. list of words) to manually and continually search (read) for matches.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a set of rules or instructions for managing personal behaviors, while some of the steps being directed towards mental processes, but for the recitation of generic computer components, then it falls within the “organizing human activities” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two). In particular, the non-transitory storage device/storage device is only recited as storing information and “transmitting the notification message over the communications link in the network to a first client computer in the client computers for the job seeker; and in response to receiving a response from the job seeker that confirms interest in the job posting, transmitting the job seeker profile over the communications link in the network to a second client computer in the client computers for the employer, wherein the job seeker profile is inaccessible to the employer until the response that confirms interest is received from the job seeker”, which is/are an extrasolution data gathering activity with a generic computing component.  Next, the claims only recites one additional element – using a computer system, at least one processor, or computer program product to perform the steps of the claims. The computer system, at least one processor, or computer program product in the step(s) is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of matching keywords) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “providing remote access to client computers for users over a communications link for the computer system to a network to post messages on a board on the computer system, the users including job seekers and employers” and ”over the communications link to the network to the client computers”  is only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a computer system, processor, or computer program product to perform the step(s) amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.
Claims 2-9, 11-12, and 14-20 are dependent on claims 1, 10, and 13 and include all the limitations of claims 1, 10, and 13.  Therefore, claims 2-9, 11-12, and 14-20 recite the same abstract idea 
Claims 1-20 are therefore not eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 8-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies (US PG Pub. 2012/0023030) further in view of Shah et al. (US Patent No. 8,156,051).

As per claims 1, 10, and 13, Jefferies discloses a computer-implemented method comprising: a computer system matching a job seeker to a job posting by:; a computing system comprising: at least one storage device to store program code; and at least one processor for processing the program code to: and a computer program product for matching job seekers to job postings, the computer program product comprising: computer-readable storage medium having computer-readable program code embodied therewith for execution on a computing system, the computer-readable program code comprising computer-readable program code configured to, comprising (system, method, modules, software, processors, computer readable program code, tangible computer readable storage medium, Jefferies ¶40-¶46):
providing remote access to client computers for users over a communications link for the computer system to a network for posting messages on a job market board on the computer system, the users including the job seeker and an employer (job board, postings, Jefferies ¶7, ¶64, and ¶70; The job board module 110 may provide features allowing a potential employer to post details regarding an employment position or project which then may be available for others to see and apply, ¶71; proper qualifications and attributes, ¶88; the profile module includes a work experience module 702, a current attributes module 704, a personal information module 706, a public information module 708, a resume creation module 710, and a multimedia module ;
generating a job seeker profile from second contents of the second messages, the second contents including a second subset of the set of structured data used by the job seeker in the second messages (The job board module 110 may display 1908 a draft view of an application created from the user's profile using the profile to apply may include submitting the profile as at least a portion of a job profile.  In one embodiment, information the social network profile 2006 is all that is used as an application for a posted job, Jefferies ¶198 and ¶204); and
controlling access to the job posting and the job seeker profile on the job market board, including:
responsive to successfully verifying the job seeker profile included in the second messages, automatically matching the job seeker profile with the job posting, by matching the first contents with the second contents, wherein the matching is not permitted until the job seeker profile is successfully verified (A method for comparing two sets of data on a social network is discussed.  The method may include receiving a first set of data that includes details regarding a job position.  The details may include two or more job requirements.  The method may include receiving a second set of data that includes user information pulled from a user profile of an account on a social network.  The method may include comparing two or more items of information in the first set of data to two or more items of information in the second set of data and determining a degree of match.  The method may also include returning two or more indicators, the two or more indicators visually conveying the degree of match between the two or more items of information in the first set of data and the two or more items of information in the second set of data, Jefferies ¶13, ¶69; a person's or entity's identity may be verified to determine the account user's level of credibility.  In ne embodiment, the level of credibility may be evaluated before the individual or entity is allowed to create an account.  In one embodiment, an account may be created prior to verification but various features may be disabled until a person's or entity's identity is verified.  In one embodiment, one or more details besides identity may be verified prior to account creation or enablement of ;
automatically generating a notification message containing the job posting in response to matching the first contents with the second contents; transmitting the notification message over the communications link in the network to a first client computer in the client computers for the job seeker (visual indicator of a match, Jefferies ¶13; By presenting work experience information in a stratified manner, a potential employer may be able to more easily determine the best match for a job and an applicant may be able to more easily demonstrate his or her qualifications and abilities, ¶127 and ¶150-¶151; Rather, the employer can quickly see that important qualifications or attributes are present or absent.  If the qualifications or attributes are absent, the employer can quickly discard the application and move to the next one.  If the qualifications are present, the employer can look more closely at the application and/or set up an interview or appointment to meet with the candidate, ¶153; see also ¶169-¶171 and ¶181); and
in response to receiving a response from the job seeker that confirms interest in the job posting, transmitting the job seeker profile over the communications link in the network to a second client computer in the client computers for the employer, wherein the job seeker profile is inaccessible to the employer until the response that confirms interest is received from the job seeker (a person's or entity's identity may be verified to determine the account user's level of credibility.  In one embodiment, the level of but various features may be disabled until a person's or entity's identity is verified.  In one embodiment, one or more details besides identity may be verified prior to account creation or enablement of features.  For example, a background check, employment verification, employment history verification, or other details with regard to an individual or entity may be verified.  The identity or details may be verified by an owner of a social network or by some other third party, Jefferies ¶75; see also network connection permissions, visibility regulations, ¶77-¶84).
Jefferies does not expressly disclose providing a set of structured data comprising a list of words that are used by the users when posting the messages to the job market board; providing a first electronic template over the communications link to the network to the client computers for the employer to use in posting first messages to a first section of the job market board, wherein the job seeker is prohibited from accessing the first section; generating the job posting from first contents of the first messages, the first contents including a first subset of the set of structured data used by the employer in the first messages; providing a second electronic template over the communications link to the network to the client computers for the job seeker to use in posting second messages to a second section of the job market board, wherein the employer is prohibited from accessing the second section.
However, Shah teaches 
providing a set of structured data comprising a list of words that are used by the users when posting the messages to the job market board (preparing a job advertisement for a recruiter, Shah Col. 5 lines 10-25; database of job templates providing predefined single line job description elements including skills and Screening questions for many jobs. In addition to storing the position advertisement in the positions database 30, the recruiter 24 is prompted to associate with the advertisement keywords expressing candidate qualifications to be used as search parameters 42 in an automated search of the candidates database 34 and the computerized databases of the outside resources 22, screening questions, gating questions, Shah Col. 5 lines 10-40; answers to candidate screening, Fig. 6 and Col. 6 line 40-Col. 7 line 16).
providing a first electronic template over the communications link to the network to the client computers for the employer to use in posting first messages to a first section of the job market board, wherein the job seeker is prohibited from accessing the first section (database of job templates providing predefined single line job description elements including skills and Screening questions for many jobs. In addition to storing the position advertisement in the positions database 30, the recruiter 24 is prompted to associate with the advertisement keywords expressing candidate qualifications to be used as search parameters 42 in an automated search of the candidates database 34 and the computerized databases of the outside resources 22, Shah Col. 5 lines 10-25);
generating the job posting from first contents of the first messages, the first contents including a first subset of the set of structured data used by the employer in the first messages (prepare position advertisement, Shah Col. 3 line 60-Col. 4 line 10; Col. 5 lines 10-40); 
providing a second electronic template over the communications link to the network to the client computers for the job seeker to use in posting second messages to a second section of the job market board, wherein the employer is prohibited from accessing the second section (prepare position advertisement, Shah Col. 3 line 60-Col. 4 line 10; Col. 5 lines 10-40);
providing a second electronic template over the communications link to the network to the client computers for the job seeker to use in posting second messages to a second section of the job market board, wherein the employer is prohibited from accessing the second section (automated functions, robot contact candidate for screening, Shah Fig. 6 and Col. 6 line 17-Col. 7 line 16) (Examiner interprets the format of the candidate screening of Shah as the second electronic template used to post the second messages with the structured data being the equivalent to the screening or gating questions);
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Shah’s method of templates and prescreening questions formatting in Jefferies system for social network job applications to improve the system and method with reasonable expectation that this would result in a job application management system that is able to provide an employment bulletin board.  
The motivation being that employment bulletin boards increase the availability of information about job openings, make it easier for job seekers to find positions of interest and facilitate interaction between potential applicants and employers. However, bulletin boards are of limited utility in assisting employers in sourcing potential job applicants and screening candidates to identify a candidate most suitable for employment. Further, the many of the processes used in recruiting and presenting qualified candidates to the potential employer are manual processes requiring considerable time from job applicants, employees of the and outside contractors representing the potential employer.  What is desired, therefore, is an employment recruiting system that automates the tasks involved in sourcing, screening and presenting qualified job applicants to an employer with employment needs (Shah Col. 2 lines 38-54).

As per claims 2-3, 11, and 14-15, Jefferies and Shah disclose as shown above with respect to claims 1, 10, and 13.  Jefferies further discloses wherein the job seeker profile includes an employment history that is verified; wherein the employment history is verified through a background search (background check, verified employment history, Jefferies ¶75 and ¶157).

As per claims 8 and 19, Jefferies and Shah disclose as shown above with respect to claims 1 and 13.  Jefferies further discloses wherein the job posting includes one of required skills, experiences and compensations (the job board module 110 may provide features allowing a potential employer to post details regarding an employment position or project which then may be available for others to see and apply, Jefferies ¶71; proper qualifications and attributes, ¶88).

As per claims 9, 12, and 20, Jefferies and Shah disclose as shown above with respect to claims 1, 10, and 13.  Jefferies further discloses wherein the job posting further includes a description of a culture fostered by the employer, the culture being used to determine whether a fit exists between the job seeker and the employer (teaming desires and selections, consulting selections for performing or not to perform, Jefferies ¶139-¶141) (Examiner interprets the teaming and consulting desires and attributes as the culture used to determine a fit between the job seeker and employer).


Claims 4-7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies (US PG Pub. 2012/0023030) and Shah et al. (US Patent No. 8,156,051) further in view of Mondal et al. (US PG Pub. 2015/0161567).

As per claims 4 and 16, Jefferies and Shah disclose as shown above with respect to claims 3 and 15.  Jefferies and Shah do not expressly disclose wherein the job seeker profile further includes a psychometric test.
However, Mondal teaches wherein the job seeker profile further includes a psychometric test (measure the candidate(s) by applying a psychometric assessment, Mondal ¶40 and ¶71).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Mondal’s assessment of candidates in Shah and Jefferies system for social network job applications to improve the system and method with reasonable expectation that this would result in a job application management system that is able to perform assessments of the candidates.  
The motivation being that there in the art, psychometric testing has been found to be an effective way to discover if a candidate is worth interviewing or hiring for a position.  However, it has also been found that psychometric testing includes one or more of the following flaws or shortcomings.  The test results are presented in document form and therefore require manual examination.  Comparison to current employees is another manual process.  The psychometric test results do not provide correlation to actual performance of current employees.  Furthermore, psychometric test scores are based on academic research or factors that are not necessarily tailored to an organization or a role within an organization (Mondal ¶3-¶4). 

As per claims 5 and 17, Jefferies, Shah, and Mondal disclose as shown above with respect to claims 4 and 16.  Jefferies further discloses wherein the job seeker profile further includes a career assessment test (questions asked, attribute questions, Jefferies ¶137-¶138).

As per claims 6-7 and 18, Jefferies, Shah, and Mondal disclose as shown above with respect to wherein the employment history may be updated; wherein updates to the employment history are also verified (an additional credibility section may also be included which may allow a user to request a third party to review and verify the accuracy of at least a portion of information entered in the user's profile, Jefferies ¶141).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629